PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/664,630
Filing Date: 31 Jul 2017
Appellant(s): JEONG et al.



__________________
Jorge INEGRON-GARCIA
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 01/06/2021. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 11/05/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A.	Rejection Under 35 U.S.C. 112, Second Paragraph
	In response to Appellant’s arguments, the Examiner respectfully submits that:  
Appellant argued and stated: “In claimed aspects, the identifiers “first” and “second” are not meant as ordinal numbers indicating the order of an arrangement. Rather, these identifiers are meant to distinguish the following two PHR formats:
1)    a format including a PH field and a Pcmax field; and
2)    a format including only a PH field without a Pcmax field
as recited in representative claim 1, it would be clear to a person having ordinary skill in the art that, from the format including a PH field and a Pcmax field (first type PHR format) and the format including only a PH field without the Pcmax field (second type PHR format), the format including a PH field and a Pcmax field is configured to be used”.  
	However the 112 2nd paragraph rejection is regarding the specific limitation in lines 3-5 of claim 1 which recites (with emphasis and reference indicators added by Examiner for better explanation) (in lines 3-5) “…for configuring (1) a first type power headroom (PH) report (PHR) format from among (2) the first type PHR format and (3) a (4) the first type PHR format…”. 
The “(1) a first type power headroom (PH) report (PHR) format” and “(2) the first type PHR format” are named the same, it appears they are referring to each other.  However the phrase “from among” suggesting/providing two possible options (i.e. the first type format and the second type format), it appears that “(1) a first type power headroom (PH) report (PHR) format” could be either one of “(2) the first type PHR format” or “(3) a second type PHR format”.  
	In particular, that Appellant’s amendment of claim 1 filed on 09/24/2019 reciting (in lines 4-7) “…identifying whether a first type PHR of the first type PHR and a second type PHR is configured…obtaining a first PH based on a maximum transmission power (Pcmax) value of the terminal, in case that the first type PHR is configured…” together with Applicant’s Remarks (in page 3 of Applicant’s Remarks filed on 09/24/2019) which clearly stated: “Applicants respectfully submit that the cited references do not teach or suggest a base station configuring for a terminal a particular type of PHR from among a first type PHR and a second type PHR, the particular PHR including a different type of information according to which type is configured. That is, the instant application discloses base station configuring a terminal for a particular type of PHR from among a first type PHR and a second type PHR, the particular PHR including a different type of information according to which type is configured.” (With emphasis added by Examiner)  Herein, the phrase “of” is equivalent to “from among”, and the word “among” is read as “one of” or “between”, and the “identifying” step is actually used for determining which one of the two types of PHR is 09/24/2019.  Thus said “(1) a first type PHR format” could be either one of the two types of PHR.    
In lines 9-11 of appealed claim 1 reciting “transmitting, to the base station, the PHR based on the first type PHR format, wherein the PHR includes a first PH, a first Pcmax, a second PH, and a second Pcmax, in case that a simultaneous transmission…is configured”, when the condition “in case” is true as the simultaneous transmission is determined/configured, then a final determination of using the type PHR format with Pcmax field i.e. the first type PHR format which includes the Pcmax field is confirmed.  Thus said “(1) a first type PHR format” has not been determined yet at the point in lines 3 and 4 of claim 1 and could be either one of the two types of PHR.  
The appealed claim 1 lines 3-5 “…for configuring (1) a first type power headroom (PH) report (PHR) format from among (2) the first type PHR format and (3) a second type PHR format…” is in line with Appellant’s Amendment and Remarks of 09/24/2019 as cited above, thus this limitation may be read as that the “(1) a first type power headroom (PH) report (PHR) format” could be either one of “(2) the first type PHR format” or “(3) a second type PHR format”.  Further, this limitation corresponds to figure 14 particularly step 1410 and [00125]-[00127] of present specification, the control/command information transmitted from the base station for configuring the first type format or the second type format is yet unknown and is to be determined by the User Equipment.  
Therefore, it’s unclear that the “(1) a first type power headroom (PH) report (PHR) format” and the “(2) the first type PHR format” are named the same, at the same 
In addition, said “(4) the first type PHR format” (in line 9 of claim 1) may refer to the “(1) a first type PHR format” which could be the “(3) a second type PHR format”.  

B. Rejection Under 35 U.S.C. § 103(a)
Appellant argued that a. The applied references do not disclose or render obvious “receiving, from a base station, first control information for configuring a first type power headroom (PH) report (PHR) format from among the first type PHR format and a second type PHR format, the first type PHR format including a PH field and a maximum transmission power (Pcmax) field, and the second type PHR format including a PH field without a Pcmax field”.   
In response to Appellant’s arguments, the Examiner respectfully submits that this limitation can be interpreted in two ways: 
(1) receiving, from a base station, first control information for configuring a first type power headroom (PH) report (PHR), the first type PHR format including a PH field and a maximum transmission power (Pcmax) field; or 
(2) receiving, from a base station, first control information for configuring a second type PHR format, the second type PHR format including a PH field without a Pcmax field.  
Haim discloses in [0064], [0066], [0067], [0070] and [0071], the (2) interpretation, the PHR format without a Pcmax field.  
(1) interpretation is configured for use in case of the simultaneous transmission is determined/configured according to claim 1 lines 9-12, thus by incorporating Kim which clearly discloses a PHR format with a Pcmax field (Kim in provisional application 61/392,479: pages 3-5, Table 1, as for Pcell, the PHR including type 1 PH, type 2 PH and Pcmax.c). 

Appellant argued that b. The applied references do not disclose or render obvious “wherein the PHR includes a first PH, a first Pcmax, a second PH, and a second Pcmax, in case that a simultaneous transmission of a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH) is configured, wherein the first PH is associated with a transmit power for the PUSCH and the second PH is associated with a transmit power for the simultaneous transmission of the PUCCH and the PUSCH, and wherein the first PH is based on the first Pcmax and the second PH is based on the second Pcmax”. 
In response to Appellant’s arguments, the Examiner respectfully submits that according to the current specification [00112]-[00130], a Pcmax is for PCell type 2 PH calculation and is included in the PHR when simultaneous transmission of the PUCCH and the PUSCH is configured. However the current specification does not mention that a different Pcmax for PCell type 1 PH calculation and also being included in the same PHR, rather mentions in [00112]: “If the PHR is triggered, the UE 1305 reports the PH for all of the activated uplink carriers (hereinafter, uplink carrier is used synonymously with SCell) and Pcmax for the all or some of the activated uplink carriers to the eNB 1310. For example, in a case where the uplink carriers have the same Pcmax, the Pcmax of one of the uplink carriers is reported” and in [00118]: “If PHR is triggered, the UE 1305 determines Pcmax for the activated cells at a corresponding time point and calculates a transmit power of PUSCH at step 1335. The UE 1305 determine a PH per cell based on the above information. The UE 1305 generates a PHR MAC CE containing the calculated PH value and Pcmax per cell and transmits the PHR MAC CE to the eNB 1310 at step 1340. In a case where the PUSCH and PUCCH are configured to be transmitted in parallel, the UE 1305 calculates type 2 PH using the Pcmax and PUSCH transmit power of the PCell and PUCCH transmit power, and transmits the PHR MAC CE containing the type 2 PH and Pcmax used for calculating the type 2 PH to the eNB 1310”.  
In carrier aggregation transmission, a “base station” may include more than one cell such as PCell and SCell, as mentioned in [00118] above “The UE 1305 generates a PHR MAC CE containing the calculated PH value and Pcmax per cell”, thus the Pcmax of SCell may be counted.  Kim clearly discloses in [Table 1] and [Table 2] a Pcmax of PCell and a Pcmax of SCell are included in the PHR (power headroom report), further the Pcmax of SCell is used for calculating type 1 PH of SCell. 
Same reasons apply to independent claims 8, 12 and 19 which recite similar features.  
Appellant does not particularly argue dependent claims 4, 5, 7, 10, 14, 16, 18, 21 and 23-26 which are rejected as set forth in the Office Action dated 11/05/2020.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643      

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.